Citation Nr: 0506650	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-28 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected contact dermatitis and maculopapular rash from 
September 12, 1995 to August 29, 2002.

2.  Entitlement to an initial compensable rating for service-
connected contact dermatitis and maculopapular rash from 
August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.  This appeal comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued in March 1998 by the Department of Veterans Affairs 
(VA) Regional Office in Philadelphia, Pennsylvania (RO).

The issue of entitlement to an initial compensable rating for 
service-connected contact dermatitis and maculopapular rash 
from August 30, 2002 will be discussed in the Remand section 
of this decision.  This appeal is remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

From September 1995 to August 2002, the veteran's service-
connected contact dermatitis and maculopapular rash was 
manifested by intermittent, and occasionally constant, ill-
marginated pink scaly patches and/or numerous erythematous 
papules with scaling, usually pruritic and papular, affecting 
his chest, back, arms, outer ear canals, neck and face.



CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for service-connected contact dermatitis and maculopapular 
rash have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1997).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in June 2003 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA dermatology 
examination, and one was accorded him in December 1996, May 
1998, December 2000, June 2001, and July 2003.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in a statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).

Service medical records from April 1990 to April 1994 show 
that the veteran sought treatment for "stress marks" on his 
back on two occasions in September 1992.  In November 1992, 
the veteran sought treatment for a rash on his left arm, back 
and chest, which he reported began while he was in Saudi 
Arabia.  The veteran reported self-medicating the rash with a 
topical ointment, but that it would not go away, and 
"sometimes it itches."  The veteran had a similar complaint 
in December 1992, this time reporting that the rash had 
lasted approximately three weeks.  In a report of medical 
history taken in January 1994, the veteran indicated that he 
had never had a skin disease.  Further, the veteran's 
separation from service examination conducted in February 
1994 indicated that his skin was normal upon clinical 
evaluation.
    
Upon VA examination in December 1996, the veteran reported 
that when he returned from the Persian Gulf, he developed 
rashes.  At a separate examination in December 1996, the 
veteran reported that he the rash was "mostly on his chest, 
back and arms, which comes and goes."  The rash was 
reportedly "usually pruritic, papular, which has no specific 
pattern."  There was no exacerbating factor that accounted 
for the rash.  The examiner noted "the rash comes and goes 
and is not really a very major problem for him."  Upon 
objective examination, the skin was noted to have "a few 
scattered macular papular rashes on the anterior part of [the 
veteran's] chest."  The veteran's condition was diagnosed as 
a maculopapular rash on the chest.

A "buddy" letter received by the RO in April 1997 stated 
that "several months" after returning from Saudi Arabia, he 
noticed rashes beginning to appear, and about which the 
claimant regularly complained.

A rating decision was issued in March 1998, which granted 
service connection for a "skin rash," and, specifically for 
"contact dermatitis and maculopapular rash," effective in 
September 1995.  The veteran's skin disorder was rated as 
noncompensable under the provisions of Diagnostic Code 7806.  
See 38 C.F.R.§ 4.118, Diagnostic Code 7806 (1997).  In March 
1998, the veteran filed a notice of disagreement (NOD) with 
the March 1998 rating decision.  Although the filing of a NOD 
initiates the appeal process, VA did not issue a statement of 
the case regarding the veteran's skin issue until September 
2003.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
38 U.S.C.A. § 1114(j) (West 2002); 38 C.F.R. § 20.201 (2004).  
The veteran proceeded with his claim by filing a timely 
substantive appeal in September 2003.

Prior to the issuance of a statement of the case and filing 
of the substantive appeal, the veteran underwent further 
treatment and examinations for his service-connected skin 
condition.  Upon VA examination in May 1998, the veteran 
reported a seven-year history of "intermittent rash" on his 
torso.  He reported receiving oral medication, as well as a 
topical ointment for this condition.  The rash was described 
as "red and asymptomatic" when present.  Physical 
examination showed "ill-marginated pink scaly patches" on 
the veteran's chest.  The veteran's back was "clear," and a 
potassium hydroxide examination was negative for fungal 
elements.  The veteran's condition was diagnosed as 
"irritant contact dermatitis."  At that time, the veteran's 
oral and topical prescriptions were discontinued, and he was 
instructed to seek treatment from the dermatology clinic for 
routine appointments.

A June 1998 letter from the veteran's private dermatologist 
stated that the veteran had sought treatment for 
"intermittent eruption involving his neck and chest."  
Initial physical examination revealed "erythema and scaling 
of [the veteran's] outer ear canals and numerous erythematous 
papules with scaling on his chest and neck."  The veteran's 
condition was diagnosed as "seborrheic dermatitis," which 
involved his chest, outer ear canals, and face.  A topical 
steroid provided improvement of the "eruption."  The 
veteran was also noted to have folliculitis on his neck, 
which was treated with a different topical ointment.

Upon VA examination in December 2000, the veteran reported a 
history consistent with prior examinations.  On his chest was 
observed a papular and a "slightly erythematous eruption 
throughout his anterior thorax."  The veteran indicated that 
the rash was "not itchy" when he used the topical cream.

The veteran was again examined by a VA physician in June 
2001.  The veteran again recounted a consistent history of 
the rash.  However, at this examination, he reported that the 
rash was constant, rather than intermittent.  The veteran 
reported that the rash was pruritic and located on his back 
and chest.  He indicated that it improved with prescription 
oral and topical medications, which had been prescribed by 
his private dermatologist.  The veteran reported that when he 
discontinued the medications, the rash returned with 
"itching and burning."  The veteran reported that the rash 
"especially worsens with any perspiration."  He also stated 
that he had an eruption of the rash on his face and neck that 
was exacerbated by shaving.

Physical examination showed scattered follicular-based acne, 
which formed pustules on the back and chest.  There was 
"fine scaling" noted on the veteran's back and chest.  "A 
few" scattered follicular-based papules were observed along 
the neck.  Again, however, a potassium hydroxide examination 
was negative.  The veteran's skin condition was diagnosed as 
"seborrheic dermatitis versus tinea versicolor, partially 
treated, with superimposed acne."  The veteran was given a 
prescription for shampoo, as well as a topical cream.

A June 2002 letter from the veteran's private dermatologist 
indicated that the veteran's condition had been diagnosed as 
"seborrheic dermatitis and an intermittent folliculitis of 
his neck and chest."  The physician stated that the 
seborrheic dermatitis did respond to a topical steroid, which 
the veteran used intermittently.  The folliculitis of his 
neck and chest was noted to be exacerbated by shaving, but it 
was also noted to have responded to a topical ointment in 
conjunction with a specific oral medication, but that it had 
not responded to other oral medications.  The letter 
concluded by saying that the veteran was aware that he would 
continue to have "an intermittent problem with both areas."

A private medical report dated in July 2002 indicated that 
the veteran had "[s]kin folliculitis, acne, and comedones 
(pustular dermatitis) of chest, trunk, limbs and nape 
(occiput) of neck."  The physician, a specialist in 
"Internal and Persian Gulf medicine," observed that the 
skin and nose lesions were consistent with clinical 
mucocutaneous Leishmaniasis, and speculated that they were 
acquired from "flies in the Eastern Province, northeastern 
desert, of Saudi Arabia."  The physician noted that the 
strains may be resistant to Amphotericin B and all agents.  
The physician suggested a variety of therapies to coincide 
with specific months and seasons.

Effective August 30, 2002, the criteria for skin disorders 
were amended.  See 38 C.F.R. § 4.118, as amended by 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  Between September 1995, 
the effective date of the veteran's service connection for 
his contact dermatitis and maculopapular rash, and August 30, 
2002, the effective date of the revised regulations, the 
veteran's skin condition was rated under the provisions of 
Diagnostic Code 7806.  See 38 C.F.R.§ 4.118, Diagnostic Code 
7806 (1997).

Prior to August 30, 2002, contact dermatitis and 
maculopapular rash did not have its own diagnostic code, so 
it was rated by analogy.  Prior to these regulatory changes, 
the veteran's service-connected contact dermatitis and 
maculopapular rash was rated as noncompensable pursuant to 
Diagnostic Code 7806 for eczema in accordance with Diagnostic 
Code 7806, as discussed above.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1997).  Governing regulation provides 
that when an unlisted condition is encountered, it is 
permissible to rate the condition under a closely related 
disease or injury in which, not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1997) (2004).  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings; nor are ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  Id.

Diagnostic Code 7806, as it was codified prior to August 30, 
2002, allowed a noncompensable evaluation for slight 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1997).

A 10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  Id.  A 30 percent rating is 
warranted when there is eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  A 
50 percent rating is warranted if there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  Id.

The medical evidence of record, spanning from September 1995 
to August 2002, described the veteran's skin condition as 
affecting his chest, back, arms, outer ear canals, neck, and 
face.  The symptoms of the condition were pruritis and of a 
papular nature, occasionally manifesting with ill-marginated 
pink scaly patches and/or numerous erythematous papules with 
scaling.  These eruptions were at times intermittent, and at 
times constant.  A variety of medications and treatments were 
utilized with varying success.  As the veteran's skin 
condition included pruritis, or itching, and since the areas 
of skin affected were often exposed, the Board finds that the 
noncompensable evaluation assigned was not appropriate under 
Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1997).  Hence, an initial evaluation of 10 percent for 
the veteran's skin condition between September 1995 and 
August 2002 is warranted.  The next higher rating of 30 
percent is not warranted, as the veteran's condition did not 
include constant itching or exudation, extensive lesions, or 
marked disfigurement.  Id.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
There are no other diagnostic code provisions that would 
provide a basis for a higher evaluation.  The Board has 
considered other diagnostic codes pertaining to the skin 
under the old regulations.  Diagnostic Codes 7807 to 7819 
involve diagnoses not assigned to the veteran's condition, 
with the exception of Diagnostic Code 7817 regarding 
"dermatitis exfoliativa."  38 C.F.R. § 4.118, Diagnostic 
Codes 7807-7819 (1997).

Diagnostic Code 7817 must be rated as disfiguring scars of 
the head, face, and neck under Diagnostic Code 7800.  Id. at 
Diagnostic Codes 7800 and 7817 (1997).  However, the medical 
evidence from September 1995 to August 2002 does not indicate 
that the veteran had any degree of disfigurement among the 
head, face, or neck as a result of his service-connected skin 
disorder, nor were the scars noted as tender and painful, 
poorly nourished, or resulted in limitation of function of 
the affected part.  Consequently, to rate the veteran's skin 
disorder under these diagnostic codes would mandate a 
noncompensable disability evaluation.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected skin condition 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2004); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the schedular evaluations in 
this case are not inadequate.  A compensable rating is 
provided for certain manifestations of the service-connected 
skin disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the evidence does not show that the veteran's skin disorder 
interferes markedly with employment beyond that contemplated 
in the assigned rating, warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the decision of the RO not to refer 
this issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service, was appropriate as the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

Accordingly, the Board finds that an evaluation of 10 percent 
for the veteran's service-connected contact dermatitis and 
maculopapular rash under the former regulations, and for the 
period from September 1995 to August 2002, is warranted.

In arriving at the foregoing determination, the Board has 
considered all the evidence of record, including the complete 
medical history of the contact dermatitis and maculopapular 
rash, as well as current clinical manifestations of the 
disabilities, and their effects on the veteran's earning 
capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that 
this claim is based on the assignment of an initial rating 
for disabilities following an initial award of service 
connection for those disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

The evidence, as discussed above, supports a rating of 10 
percent, but no higher, for the veteran's disability from 
September 1995, the date of service connection, to August 
2002, the effective date of the revised regulations.  See 
38 C.F.R. § 3.400 (2004).


ORDER

An initial rating of 10 percent for contact dermatitis and 
maculopapular rash is granted for the period from September 
12, 1995 to August 29, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Although the regulations do not give past 
medical reports precedence over current findings, the Board 
is to consider the veteran's medical history in determining 
the applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id.; Powell, 13 Vet. App. 
at 34.

As noted above, effective August 30, 2002, the criteria for 
skin disorders were amended.  See 38 C.F.R. § 4.118, as 
amended by 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Although the veteran was afforded a VA examination for his 
service-connected skin condition in July 2003, after the 
revised skin regulations became effective, the examination 
report does not speak to the revised rating criteria.  
Consequently, a new examination must be conducted, and a new 
report issued.  38 C.F.R. § 3.159.

A March 1998 rating decision granted service connection for 
left ear hearing loss, effective September 12, 1995, and 
assigned a noncompensable disability rating at that time.  
Based on the March 1998 granting of benefits at a 
noncompensable disability rating, a VA letter was sent to the 
veteran giving notice regarding the veteran's rights of 
appeal.  Later that same month, the veteran submitted a 
written communication expressing gratitude for the efforts VA 
had made on his behalf, but also expressing dissatisfaction 
with the decision on two specific issues and his desire for 
appellate review by stating, "[t]he only things I want to 
pursue at this point would be for my hearing loss and the 
skin rashes I am still having."  The Board finds this 
statement is a NOD to the assignment of a compensable 
evaluation for left ear hearing loss.  See 38 C.F.R. § 20.201 
(2004).  The filing of a NOD initiates the appeal process.  
See Godfrey, 7 Vet. App. at 408-410.  VA has not yet issued a 
Statement of the Case as to the issue of entitlement to an 
initial compensable rating for left ear hearing loss, 
pursuant to 38 U.S.C.A. § 1114(j).  The Board is, therefore, 
obligated to remand this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Additionally, following careful review of the claims file, 
the Board observes that upon receiving no further action 
regarding his left ear hearing loss claim, the veteran, in 
February 2001, filed another claim for entitlement to a 
compensable rating for this issue.  The RO treated this as a 
new claim, and sent the veteran a letter in May 2001 in an 
attempt to comply with the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  However, this letter notified the 
veteran of what evidence was necessary to sustain a claim of 
entitlement to service connection, not of what is required to 
sustain a claim of entitlement to a compensable or increased 
rating.  Consequently, the Board finds that the notice 
provided is inadequate, and the veteran should be 
appropriately and thoroughly advised in accordance with the 
VCAA.  Id.

Accordingly, this case is remanded for the following actions:

1.  The veteran must be requested to 
identify all sources of treatment for his 
contact dermatitis and maculopapular rash, 
from August 2002 to the present, and that 
he furnish signed authorizations for 
release to VA of private medical records 
in connection with each non-VA source he 
identifies.  Copies of the treatment 
records from all sources he identifies, 
not currently of record, should then be 
requested and associated with the claims 
folder.  All efforts to obtain these 
records should be fully documented and, 
for VA records, the VA facility should 
provide a negative response if records are 
not available.

2.  When the above development has been 
completed, the veteran must then be 
afforded an appropriate VA examination to 
determine the severity of his 
service-connected skin condition.  The 
veteran's VA claims file must be made 
available to and be reviewed by the 
examiner.  The examiner must describe all 
symptomatology due to the veteran's 
service-connected skin condition.  If 
possible, any nonservice-connected 
symptomatology should be distinguished 
from symptomatology due to contact 
dermatitis and maculopapular rash.

Specifically, the examiner must state the 
percentage of the veteran's body that is 
affected by his service-connected skin 
condition, whether the affected area(s) is 
(are) exposed, and if so by how much, and 
whether the veteran's service-connected 
skin condition is or has been treated with 
topical or systemic therapies, such as 
corticosteroids or other immunosuppressive 
drugs, and to what extent time period in 
the last 12 months.

A complete rationale for any opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared should be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  The RO must then review the 
examination report to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO should 
readjudicate the veteran's claim on 
appeal, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided a Supplemental Statement 
of the Case, to include the revised 
criteria under the Rating Schedule for his 
service-connected skin disorder, and given 
an appropriate opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

6.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed with regard to the veteran's 
claim of entitlement to a compensable 
rating for left ear hearing loss.  In 
particular, the notification requirements 
and development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied, 
specifically those notice requirements 
necessary for sustaining a claim for a 
compensable rating.


7.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to a 
compensable rating for left ear hearing 
disability, pursuant to 38 U.S.C.A. § 
1114(j), is necessary.  38 C.F.R. § 19.26 
(2004).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
March 1998 rating decision must be filed.  
38 C.F.R. § 20.202 (2004).  If the veteran 
perfects an appeal as to this issue, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


